                  Case 20-12841-MFW               Doc 870         Filed 04/21/21         Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                          Case No. 20-12841 (MFW)

                                 Debtors.                   (Jointly Administered)


                                NOTICE OF CONFIRMATION HEARING

           PLEASE TAKE NOTICE that on March 4, 2021, the Court entered the Order (A)

Approving the Disclosure Statement on an Interim Basis, (B) Establishing Procedures for

Solicitation and Tabulation of Votes to Accept or Reject the Plan, (C) Approving the Form of

Ballot and Solicitation Materials, (D) Establishing Voting Record Date, (E) Fixing the Date,

Time, and Place for the Hearing on Final Approval of the Disclosure Statement and

Confirmation of the Plan and the Deadline for Filing Objections Thereto, (F) Approving Related

Notice Procedures and Deadlines; and (G) Fixing a Deadline for Initial Administrative Expense

Claims [Docket No. 801].

           PLEASE TAKE FURTHER NOTICE that on April 21, 2021, the Court entered the

Supplemental Order Regarding the Date, Time and Place for the Hearing on Final Approval of

the Disclosure Statement and Confirmation of the Plan, and Related Notice Procedures [Docket

No. 866].

           PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing2 originally

scheduled for April 22, 2021 at 10:30 a.m. has been adjourned to May 25, 2021 at 2:00 p.m.



1
  The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number of
debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their federal
tax identification numbers is not provided herein. A complete list of such information may be obtained on the
website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities
for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
2
    Capitalized terms shall have the meanings ascribed to such terms in the Order located at Docket No. 801.
              Case 20-12841-MFW          Doc 870         Filed 04/21/21   Page 2 of 2




(prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s April 20, 2021

Supplemental Order, the deadline for the Committee, the Prepetition Secured Parties (including

the Prepetition Agent and the Prepetition Lender Representative), the DIP Agent, the DIP

Lenders, and the Buyer, FRIT Cocowalk Owner, LLC and New Plan Florida Holdings, LLC, and

Weingarten Realty Investors and WRI JT Northridge, LLC to object to confirmation of the plan

has been extended to May 17, 2021 at 4:00 p.m..

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s April 20, 2021

Supplemental Order, the deadline for the Debtors to file the (i) Balloting Report, (ii) consolidated

reply to objections, and (iii) proposed form of confirmation order, is hereby extended to May 20,

2021 at 4:00 p.m. (prevailing Eastern Time).

Dated: April 21, 2021

GREENBERG TRAURIG, LLP

/s/ Dennis A. Meloro                                       Nancy A. Peterman (admitted pro hac vice)
Dennis A. Meloro (DE Bar No. 4435)                         Eric Howe (admitted pro hac vice)
1007 North Orange Street, Suite 1200           - and -     Nicholas E. Ballen (admitted pro hac vice)
Wilmington, Delaware 19801                                 77 West Wacker Dr., Suite 3100
Telephone: (302) 661-7000                                  Chicago, Illinois 60601
Facsimile: (302) 661-7360                                  Telephone: (312) 456-8400
Email: melorod@gtlaw.com                                   Facsimile: (312) 456-8435
                                                           Email: petermann@gtlaw.com
                                                                  howee@gtlaw.com
                                                                  ballenn@gtlaw.com

                        Counsel for the Debtors and Debtors in Possession




                                                  2
